Citation Nr: 0605812	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-16 891	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





REMAND

The veteran served on active duty from October 1951 to 
September 1953.  He also served in a reserve component of the 
military.

The veteran was represented in the prosecution of his claim 
by the Veterans of Foreign Wars of the United States (VFW), 
which representation was made effective from October 2004.  
However, after the RO issued a statement of the case in April 
2005, the VFW submitted to the RO an April 2005 letter in 
which it was noted that this service organization had 
withdrawn as the veteran's representative.  

When a representative withdraws services prior to the 
certification of an appeal to the Board, the representative 
must give written notice of the withdrawal to both the 
appellant and the agency of original jurisdiction.  38 C.F.R. 
§ 20.608(a) (2005).  Because it does not appear from the 
record available to the Board that written notice of the 
withdrawal was provided to the veteran, this case will be 
remanded to the RO.  (Even when the RO issued a supplemental 
statement of the case about four months after the withdrawal, 
the VFW was identified as the veteran's representative.  
While such action by the RO might be construed as 
nonacceptance of the withdrawal because of failure on the 
part of VFW to comply with the rule and notify the veteran, 
VFW has nevertheless discontinued its representation.  
Consequently, the practical effect is that the veteran has 
been placed at a disadvantage in not being made aware of the 
withdrawal.)

An appellant is entitled to representation in each stage of 
an appeal.  38 C.F.R. § 20.600 (2005).  In this case, in 
order to ensure that the veteran is given opportunity to 
afford himself of his right to representation at the RO and 
before the Board, a remand is required.  The case is REMANDED 
for the following actions:

The RO should notify the veteran in 
writing of the April 2005 withdrawal of 
services by VFW.  The veteran should be 
given opportunity to appoint another 
representative.  If one is appointed, the 
representative should be given 
opportunity to review the claims file and 
to submit additional evidence and 
argument.  The RO should respond 
appropriately to any submission by the 
veteran or any duly authorized 
representative.  See, e.g., 38 C.F.R. 
§ 19.31 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant and any duly appointed representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 Department of Veterans Affairs


